Case 2:18-bk-57029       Doc 23    Filed 12/19/18 Entered 12/19/18 10:22:32          Desc Main
                                   Document Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE:                                                   CASE NO. 18-57029
             CRYSTAL R CAMPBELL

                                                         CHAPTER 13

            DEBTOR
                                                         JUDGE JOHN E. HOFFMAN JR.


                             OBJECTION TO CONFIRMATION


         TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Comes now Faye D. English, Chapter 13 Trustee and objects to confirmation of the plan
and would show this Court that in the above-referenced case the Court should enter an order
denying confirmation for the reasons set forth below and dismissing the case pursuant to 11 USC
§1307(c) for the following:

         The Chapter 13 Statement of Financial Affairs, Plan, Means Test, or Schedules must be
   X
         amended to reflect the changes in the following areas: Plan provides treatment for Ohio
         State Department of Taxation under section 5.4.1 of the Plan. Motion as proposed in
         Section 5.4.1 of the Plan has not been completed.

   X     Payments due pursuant to U.S.C. § 1326 (a)(1) and § 1325 (a)(2) have not been made.
         Remainder of first payment needed.


        Wherefore, the Trustee prays the Court deny confirmation for the reasons set forth and
the case be dismissed or converted to Chapter 7, whichever shall be determined in the creditor’s
best interest.

Dated: 12/19/2018                                        Respectfully submitted,


                                                         /s/ Faye D. English
                                                         Faye D. English
                                                         Chapter 13 Trustee
                                                         One Columbus
                                                         10 West Broad St., Suite 900
                                                         Columbus, OH 43215-3449
Case 2:18-bk-57029      Doc 23    Filed 12/19/18 Entered 12/19/18 10:22:32            Desc Main
                                  Document Page 2 of 2


                                                         Telephone: 614-420-2555
                                                         Facsimile: 614-420-2550

                               CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing Objection To Confirmation was served (i)
 electronically on the date of filing through the court’s ECF System on all ECF participants
 registered in this case at the email address registered with the court and (ii) by ordinary U.S.
 Mail on 12/19/2018 addressed to:

              Crystal R Campbell
              5761 Chase Run
              Galloway, Oh 43119

                                             /s/ Faye D. English
                                             Faye D. English (0075557), Chapter 13 Trustee
